Reason for Allowance

The applicant amended claims 1, 7, and 13-14 and added claim 16 in the amendment received on 10/19/2021.

Claims 1, 4, 7, 9, 13-14 and 16 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Ikenaga, U.S. No. 2005/0259637) does not teach nor suggest in detail “transmit the set of addresses and the scores including the converted score to the communication partner terminal, receive, from the communication partner terminal, a second set of addresses including addresses notified to the communication partner terminal from the first address notification apparatus and the second address notification apparatus and scores indicating priority added to each address, convert a score, of at least one address among the second set of addresses, that is calculated based on an ICE protocol such that communication between the terminal and the communication partner terminal passes through the first communication network, and transmit the second set of addresses and the scores including the converted score to the terminal” in combination with all the elements of each independent claim as argued 
The above features in conjunction with all other limitations of the dependent and independent claims 1, 4, 7, 9, 13-14 and 16 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1, 4, 7, 9, 13-14 and 16 are allowed (renumbered 1-7).

Cancelled claims
	Claims 2-3, 5-6, 8, 10-12 and 15 are cancelled without prejudice or disclaimer.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
3/9/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447